923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Clinton MARTENY,v.Edward MURRAY, William P. Rogers, Toni v. Bair, James E.Johnson, Charles E. Thompson, Oscar Gulmatico,Dr., William Henceroth, Dr., Defendants-Appellees.
No. 90-6152.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.Rehearing Denied Feb. 26, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, District Judge.  (CA-89-71-R)
John Clinton Marteny, appellant pro se.
Eric Karl Gould Fiske, Office of the Attorney General of Virginia, Edward Meade Macon, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
John Clinton Marteny appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Marteny's motion for appointment of counsel and affirm on the reasoning of the district court.  Marteny v. Murray, CA-89-71-R (W.D.Va. Sept. 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.